DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species II in the reply filed on 7-28-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, 15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen 20170261640.

As to claim 1, Chen discloses a method, comprising: receiving optical sensor measurements (sensor measurements, e.g., data in a tool parameter space 201) generated by one or more downhole optical sensors in a wellbore [918] (a wellbore 918 into which a downhole tool 930 having a calibrated optical sensor 1s introduced); determining synthetic data (synthetic optical sensor responses 202) for fluid characterization using an adaptive model and the optical sensor measurements (the tool parameter space 201); and applying the synthetic data [202] to determine one or more physical properties (fluid composition and physical properties) of a fluid in the wellbore for which the optical sensor measurements are received (see paragraphs [0041]-[0043], [0070] and figures 2, 3, 9).

As to claim 5, Chen discloses the method of claim 1, wherein the adaptive model comprises a fluid characterization neural network (a fluid characterization model, e.g., a transformation 803 which uses neural network) and an optical data transformation neural network (the reverse transformation 203); and the synthetic data (synthetic parameter space values 702) is applied as input to the pre-calibrated fluid characterization neural network (the transformation 803) to receive, as output the one or more physical properties (a fluid characteristic 805) of the fluid (see paragraphs [0043], [0056]-[0058] and figure 8B).

Regarding claims 11 and 15, they are the corresponding device claims of method claims 1 and 5. Thereby, claims 11 and 15 are rejected for the same reasons as shown above.

As to claim 20, Chen discloses the device of claim 11, wherein the one or more optical sensors are communicatively coupled to the device (see par. 0032).

As to claim 21, Chen discloses the device of claim 11, wherein the adaptive model can be at least one of a concatenated neural network, a genetic algorithm, an evolutionary method, a reinforcement learning, a bootstrap aggregating, a temporal difference learning, a w-net, or a growing self-organizing map (see par. 0026).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

As to claims 6-8 and 16-18, Chen discloses the method/device of claim 5/15, wherein the adaptive model is pre-calibrated (see par. 0076), using laboratory configuration (see par. 0025,0027, 0042, 0074, 0099, 0108); wherein pre-calibrating the adaptive model comprises calibrating the optical data transformation neural network (see par. 0045-0048); wherein the pre-calibrating comprises applying a progressive modeling to calibrate forward and reverse optical data transformation neural networks (see par. 0043-0048). Chen does not use the words laboratory setting, but as disclosed uses laboratory configuration which it would be obvious to a laboratory setting. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that before downhole use, each optical computing device is carefully calibrated against known reference fluids for temperature and pressure ranges expected to be encountered in the field to provide accurate fluid predictions upon deployment as suggested in par. 0024-0025.

Allowable Subject Matter
Claims 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations wherein the progressive modeling comprises: applying a subset of synthetic optical measurements to a forward optical data transformation neural network to generate predicted optical measurement responses; using the predicted optical measurement responses to generate predicted synthetic optical measurements; and based on a comparison of the predicted synthetic optical measurements and the subset of synthetic optical measurements, generate calibration data for calibrating candidate optical data transformation neural networks or wherein the fluid characterization neural network had two hidden layers and the optical data transformation neural network has a single hidden layer have not been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647